DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 29th, 2022 have been fully considered but they are not persuasive. Regarding the claim amendments and arguments to the claims set clarifying the first score is predictive of a response to a first therapy and explicitly clarifying how the second and third scores are further calculated, the combination of references still teaches the claim language.  Al Hatib calculated a weighted risk score with the hypotension prediction software code 110.  The hypotension prediction software code 110 is also capable “to recommend a medical intervention for preventing the future hypotension event for living subject”, as seen in Paragraph 0024 of Al Hatib.  The recommended therapies are the projected best therapy for the subject based upon the data received and used in the prediction software code 110.  Thus, based upon the prediction software code, the “representation of the first score” would be the recommended treatment that would predictive of patient response to a therapy (recommended from a variety of treatments implies the best out of the options).  Regarding the second and third scores and their clarification, the claim clarification does not appear to affect the interpretation, and there are no arguments made in the remarks regarding the amendments.  Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 9-10, 13, 16, 20, 23, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 recites the limitation "the first score”.  There is insufficient antecedent basis for this limitation in the claim.  “The first score” needs to be introduced as “a first score” in the independent claim.
Claims 1, 3, 9 recites the limitation "the trend data”.  There is insufficient antecedent basis for this limitation in the claim.  The claim limitation should read “the first trend data”.
Claims 9, 20, 23 recites the limitation "the hemodynamic parameter”.  There is insufficient antecedent basis for this limitation in the claim.  The claim limitation should read “the first hemodynamic parameter”.
Claim 5 recites the limitations “the magnitude data” and “the magnitude sub-score”.  There is insufficient antecedent basis for this limitation in the claim.  The claim limitation should read “the first magnitude data” and “the first magnitude sub-score”.
Claims 1, 9-10, 13, and 16 recites the limitation "the first therapy” or “the therapy”.  There is insufficient antecedent basis for this limitation in the claim.  “A first therapy” is needed in the independent claim and then instances of “the therapy” should be corrected to “the first therapy”.
Claim 25 recites the limitations “the magnitude data” and “the trend data”.  There is insufficient antecedent basis for this limitation in the claim.  The claim limitation should read “the second magnitude data” and “the second trend data”.
Claim 26 recites the limitations “the magnitude data” and “the trend data”.  There is insufficient antecedent basis for this limitation in the claim.  The claim limitation should read “the third magnitude data” and “the third trend data”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are 1, 3, 6, 9-10, 16, 18, 20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al Hatib (US 20180008205 A1).
Regarding claim 1, Al Hatib teaches a method for monitoring arterial pressure of a patient and determining one or more scores that are predictive of responsiveness of the patient to a therapy (Paragraph 0015:  “The solution disclosed by the present application utilizes the multivariate model to determine a risk score corresponding to the probability of a future hypotension event for the living subject based on a weighed combination of the multiple hypotension profiling parameters. In addition, by invoking a sensory alarm if the risk score satisfies a predetermined risk criterion, the present application discloses a solution that provides an early warning of a future hypotension event for the living subject, thereby advantageously enabling health care workers to prepare a timely and effective intervention” and Paragraph 0024:  “With respect to the first and second example causes of hypotension identified above, administration of a vasoconstrictor may be recommended if poor vascular tone is detected, while administration of saline or whole blood may be recommend if low blood volume is identified as a most probable cause of the predicted future hypotension event”:  after risk score is identified,  therapy is recommended based on results if hypotension prediction software (which calculates the risk score)), the method comprising: 
receiving, by a hemodynamic monitor, sensed hemodynamic data representative of an arterial pressure waveform of the patient (Paragraph 0019:  “Signal 142 received by health monitoring system 100 from hemodynamic sensor 140 may include signals corresponding to the arterial pressure of living subject 130, such as an arterial pressure waveform of living subject 130”) indicative of a condition treatable by the first therapy (Paragraph 0024:  condition and therapy examples);; 
deriving, by the hemodynamic monitor from the hemodynamic data, first magnitude data (Paragraph 0069:  “pulse pressure”:  a value point based data point example used) of a first hemodynamic parameter (Paragraph 0044:  “deriving differential parameters based on the one or more vital sign parameters characterizing vital sign data” and Paragraph 0045:  “The differential parameters may be derived by determining the variations of one or more vital sign parameters with respect to time, with respect to frequency, or with respect to other parameters from among one or more vital sign parameters, for example”) indicative of a condition treatable by the first therapy (Paragraph 0024:  condition and therapy examples); 
deriving, by the hemodynamic monitor from the hemodynamic data, first trend data (Paragraph 0068:  “normalized area under the systolic rise phase”:  data over time based data point) of a first hemodynamic parameter (Paragraph 0044:  “deriving differential parameters based on the one or more vital sign parameters characterizing vital sign data” and Paragraph 0045:  “The differential parameters may be derived by determining the variations of one or more vital sign parameters with respect to time, with respect to frequency, or with respect to other parameters from among one or more vital sign parameters, for example”); 
determining, based on the first magnitude data of the first hemodynamic parameter, a first magnitude sub-score (Paragraph 0069 and Eqn. 2:  “ν.sub.16=pulsepres, the pulse pressure”:  a sub-score and variable in the risk score calculation equation); 
determining, based on the trend data of the first hemodynamic parameter, a first trend sub-score (Paragraph 0045:  “For example, the differential parameter stroke volume variation (SVV) may be derived based on changes in the parameter stroke volume (SV) as a function of time and/or as a function of sampling frequency”, Paragraph 0066:  “the slope of the systolic phase”, and Paragraph 0068:  “ν.sub.15=vis=sys_rise_area_nor, the normalized area under the systolic rise phase”:  all examples of trend data and trend sub-scores (trend over time or slope is also trend data)); and 
determining the first score as a combination of the first magnitude sub-score and the first trend sub-score (Paragraph 0053-0073 and Equation 2:  Risk score calculation and variables), and 
outputting, by the hemodynamic monitor, a representation of the first score that is predictive of the responsiveness of the patient to the first therapy (Paragraph 0024:  “Furthermore, in some implementations, system processor 104 may be configured to execute hypotension prediction software code 110 to recommend a medical intervention for preventing the future hypotension event for living subject 130. With respect to the first and second example causes of hypotension identified above, administration of a vasoconstrictor may be recommended if poor vascular tone is detected, while administration of saline or whole blood may be recommend if low blood volume is identified as a most probable cause of the predicted future hypotension event”:  software code 110 predicts risk score and can also use software to further predict best therapy based on determined condition).

Regarding claim 16, Al Hatib teaches a system for monitoring arterial pressure of a patient and determining a first score that is predictive of responsiveness of the patient to a therapy (Paragraph 0015:  “The solution disclosed by the present application utilizes the multivariate model to determine a risk score corresponding to the probability of a future hypotension event for the living subject based on a weighed combination of the multiple hypotension profiling parameters. In addition, by invoking a sensory alarm if the risk score satisfies a predetermined risk criterion, the present application discloses a solution that provides an early warning of a future hypotension event for the living subject, thereby advantageously enabling health care workers to prepare a timely and effective intervention” and Paragraph 0024:  “With respect to the first and second example causes of hypotension identified above, administration of a vasoconstrictor may be recommended if poor vascular tone is detected, while administration of saline or whole blood may be recommend if low blood volume is identified as a most probable cause of the predicted future hypotension event”:  after risk score is identified,  therapy is recommended based on results if hypotension prediction software (which calculates the risk score)), the system comprising: 
a hemodynamic sensor that produces hemodynamic data representative of an arterial pressure waveform of the patient (Paragraph 0019:  “Signal 142 received by health monitoring system 100 from hemodynamic sensor 140 may include signals corresponding to the arterial pressure of living subject 130, such as an arterial pressure waveform of living subject 130”); 26Docket No.: 9684US02 
a system memory that stores hemodynamic therapy scoring software code (Paragraph 0016:  “health monitoring system 100 also includes hypotension prediction software code 110 including predictive weighting module 116, stored in system memory 106”); 
a user interface (Paragraph 0017:  “display 126 providing user interface 120”); and 
a hardware processor that is configured to execute the hemodynamic therapy scoring software code (Paragraph 0020:  “System processor 104 is further configured to execute hypotension prediction software code 110”) to: 
derive, from the hemodynamic data representative of the arterial pressure waveform of the patient, magnitude data (Paragraph 0069:  “pulse pressure”:  a value point based data point example used) and trend data (Paragraph 0068:  “normalized area under the systolic rise phase”:  data over time based data point) of a first hemodynamic parameter (Paragraph 0044:  “deriving differential parameters based on the one or more vital sign parameters characterizing vital sign data” and Paragraph 0045:  “The differential parameters may be derived by determining the variations of one or more vital sign parameters with respect to time, with respect to frequency, or with respect to other parameters from among one or more vital sign parameters, for example”) indicative of a condition treatable by a first therapy (Paragraph 0024:  condition and therapy examples); 
derive, from the hemodynamic data representative of the arterial pressure waveform of the patient, trend data (Paragraph 0068:  “normalized area under the systolic rise phase”:  data over time based data point) of the first hemodynamic parameter (Paragraph 0044:  “deriving differential parameters based on the one or more vital sign parameters characterizing vital sign data” and Paragraph 0045:  “The differential parameters may be derived by determining the variations of one or more vital sign parameters with respect to time, with respect to frequency, or with respect to other parameters from among one or more vital sign parameters, for example”) indicative of a condition treatable by a first therapy (Paragraph 0024:  condition and therapy examples); 
determining, based on the magnitude data of the first hemodynamic parameter, a magnitude sub-score (Paragraph 0069 and Eqn. 2:  “ν.sub.16=pulsepres, the pulse pressure”:  a sub-score and variable in the risk score calculation equation); 
determining, based on the trend data of the hemodynamic parameter, a trend sub-score (Paragraph 0045:  “For example, the differential parameter stroke volume variation (SVV) may be derived based on changes in the parameter stroke volume (SV) as a function of time and/or as a function of sampling frequency”, Paragraph 0066:  “the slope of the systolic phase”, and Paragraph 0068:  “ν.sub.15=vis=sys_rise_area_nor, the normalized area under the systolic rise phase”:  all examples of trend data and trend sub-scores (trend over time or slope is also trend data)); and
determining the first score as a combination of the magnitude sub-score and the trend sub-score (Paragraph 0053-0073 and Equation 2:  Risk score calculation and variables), and 
outputting, by the hemodynamic monitor, a representation of the first score that is predictive of the responsiveness of the patient to the first therapy (Paragraph 0024:  “Furthermore, in some implementations, system processor 104 may be configured to execute hypotension prediction software code 110 to recommend a medical intervention for preventing the future hypotension event for living subject 130. With respect to the first and second example causes of hypotension identified above, administration of a vasoconstrictor may be recommended if poor vascular tone is detected, while administration of saline or whole blood may be recommend if low blood volume is identified as a most probable cause of the predicted future hypotension event”:  software code 110 predicts risk score and can also use software to further predict best therapy based on determined condition).

Regarding claim 3, Al Hatib teaches wherein determining the first score as the combination of the first magnitude sub-score  (Paragraph 0069 and Eqn. 2:  “ν.sub.16=pulsepres, the pulse pressure”:  a sub-score and variable in the risk score calculation equation) and the first trend sub-score (Paragraph 0068 and Eqn. 2:  “ν.sub.15=vis=sys_rise_area_nor, the normalized area under the systolic rise phase”:  a sub-score and variable in the risk score calculation equation) comprises determining the first score as a multiplicative product of the first magnitude sub-score and the first trend sub-score (Equation 2:  “Δ(ν.sub.15.sup.2×ν.sub.1×ν.sub.16.sup.−1)”: multiple of the variables in Eqn. 2 can be considered magnitude sub-scores or trend sub-scores as well).

Regarding claim 18, Al Hatib teaches wherein determining the score as the combination of the magnitude sub-score  (Paragraph 0069 and Eqn. 2:  “ν.sub.16=pulsepres, the pulse pressure”:  a sub-score and variable in the risk score calculation equation) and the trend sub-score (Paragraph 0068 and Eqn. 2:  “ν.sub.15=vis=sys_rise_area_nor, the normalized area under the systolic rise phase”:  a sub-score and variable in the risk score calculation equation) comprises determining the score as a multiplicative product of the magnitude sub-score and the trend sub-score (Equation 2:  “Δ(ν.sub.15.sup.2×ν.sub.1×ν.sub.16.sup.−1)”: multiple of the variables in Eqn. 2 can be considered magnitude sub-scores or trend sub-scores as well).


Regarding claims 6 and 20, Al Hatib teaches wherein deriving the trend data of the hemodynamic parameter comprises determining a slope of a best-fit line of the first hemodynamic parameter associated with a defined time interval (Paragraph 0066:  “the slope of the systolic phase”:  alternative trend data).

Regarding claims 9 and 23, Al Hatib teaches wherein deriving the trend data of the first hemodynamic parameter comprises determining a plurality of slopes of a plurality of best-fit lines of the hemodynamic parameter associated with a plurality of defined time intervals (Paragraph 0037:  “It is noted that slope 590 is merely representative of multiple slopes that may be measured at multiple locations along arterial pressure waveform 580”).

Regarding claims 10 and 24, Al Hatib teaches wherein the first hemodynamic parameter is one of stroke volume variation (SVV) (Paragraph 0045:  “the differential parameter stroke volume variation (SVV)”), pulse pressure variation (PPV), stroke volume (SV), or stroke volume index (SVI), and wherein the first therapy is intravenous delivery of saline fluid to the patient (Paragraph 0080:  “while administration of saline or whole blood may be recommend if low blood volume is identified as a most probable cause of the predicted future hypotension event”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hatib in view of Akmandor (US 20180184901 A1).
Regarding claim 4, Al Hatib teaches wherein determining the magnitude sub-score (Paragraph 0069 and Eqn. 2:  “ν.sub.16=pulsepres, the pulse pressure”:  a sub-score and variable in the risk score calculation equation).
Al Hatib fails to teach of determining the first magnitude sub-score as a normalized value ranging between a lower normalized threshold at a lower magnitude threshold of the first magnitude data of the first hemodynamic parameter and an upper normalized threshold at an upper magnitude threshold of the first magnitude data of the first hemodynamic parameter.
Akmandor teaches of determining a score as a normalized value (Paragraph 0103:  “After removing the data artifacts, range normalization is performed with the same equation above at step 84. Then, feature values are calculated using MatLab”) ranging between a lower normalized threshold and an upper normalized threshold (Paragraph 0096:  “the outliers are replaced with the upper/lower thresholds that are derived from the data in step 72”).  The method is a general de-noising method that could be applied to a variety of parameters, including calculation a magnitude and the respective magnitude thresholds of the first magnitude data of the first hemodynamic parameter.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the score calculation of Al Hatib to include the normalization taught by Akmandor, because it helps eliminate variability in the physiological signal levels (Paragraph 0096 of Akmandor).

Regarding claim 5, Al Hatib wherein teaches determining the magnitude sub-score (Paragraph 0069 and Eqn. 2:  “ν.sub.16=pulsepres, the pulse pressure”:  a sub-score and variable in the risk score calculation equation).
Al Hatib fails to teach wherein the normalized value comprises interpolating between the lower normalized threshold and the upper normalized threshold in response to determining that the magnitude data of the hemodynamic parameter is greater than the lower magnitude threshold and is less than the upper magnitude threshold.
Akmandor teaches wherein the normalized value comprises interpolating between the lower normalized threshold and the upper normalized threshold in response to determining that the data is greater than the lower magnitude threshold and is less than the upper magnitude threshold (Paragraph 0103:  “The outliers of the data obtained from the respiration monitor are replaced with upper or lower thresholds at step 82. After removing the data artifacts, range normalization is performed with the same equation above at step 84. Then, feature values are calculated using MatLab”).  The method is again a general de-noising and calculation method that can be applied to a variety of parameters, including magnitude data of the hemodynamic parameter.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the score calculation of Al Hatib to include the normalization taught by Akmandor, because it helps eliminate variability in the physiological signal levels (Paragraph 0096 of Akmandor).
Regarding claim 19, Al Hatib teaches wherein determining the magnitude sub-score (Paragraph 0069 and Eqn. 2:  “ν.sub.16=pulsepres, the pulse pressure”:  a sub-score and variable in the risk score calculation equation).
Al Hatib fails to teach of determining the magnitude sub-score as a normalized value ranging between a lower normalized threshold at a lower magnitude threshold of the magnitude data of the hemodynamic parameter and an upper normalized threshold at an upper magnitude threshold of the magnitude data of the hemodynamic parameter.
Akmandor teaches of determining a score as a normalized value (Paragraph 0103:  “After removing the data artifacts, range normalization is performed with the same equation above at step 84. Then, feature values are calculated using MatLab”) ranging between a lower normalized threshold and an upper normalized threshold (Paragraph 0096:  “the outliers are replaced with the upper/lower thresholds that are derived from the data in step 72”).  The method is a general de-noising method that could be applied to a variety of parameters, including calculation a magnitude and the respective magnitude thresholds of the magnitude data of the first hemodynamic parameter.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the score calculation of Al Hatib to include the normalization taught by Akmandor, because it helps eliminate variability in the physiological signal levels (Paragraph 0096 of Akmandor).

Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hatib in view of Eder (WO 2014116276 A1).
Regarding claim 7, Al Hatib teaches determining the first trend sub-score and the first hemodynamic parameter calculations (Paragraph 0045:  “For example, the differential parameter stroke volume variation (SVV) may be derived based on changes in the parameter stroke volume (SV) as a function of time and/or as a function of sampling frequency” and Paragraph 0066:  “the slope of the systolic phase”:  trend over time or slope is trend data).
Al Hatib fails to teach normalizing the slope of the best-fit line to determine a normalized slope of the best-fit line of the hemodynamic parameter associated with the defined time interval.
Eder teaches normalizing the slope of the best-fit line to determine a normalized slope of the best-fit line of the medical parameter associated with the defined time interval (Paragraph 0091:  “Trend is defined as the slope of the best-fit least-squares regression of the base period forecast … The error of each of the 30 forecasts is assessed using the two measures and the results for each measure are then normalized”).  Eder is teaching signal analysis method for medical parameters that could specifically be applied to the first hemodynamic parameters.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the best-fit calculation of Al Hatib to include the normalization taught by Eder, because it helps remove error (Paragraph 0091 of Eder).

Regarding claim 8, Al Hatib teaches determining the first trend sub-score and the first hemodynamic parameter calculations (Paragraph 0045:  “For example, the differential parameter stroke volume variation (SVV) may be derived based on changes in the parameter stroke volume (SV) as a function of time and/or as a function of sampling frequency” and Paragraph 0066:  “the slope of the systolic phase”:  trend over time or slope is trend data). 
Al Hatib fails to teach applying a weighting factor to the normalized slope of the best-fit line to determine a weighted normalized slope of the best-fit line of the medical parameter associated with the defined time interval.
Eder teaches applying a weighting factor to the normalized slope of the best-fit line (Paragraph 0091:  “Trend is defined as the slope of the best-fit least-squares regression of the base period forecast … The error of each of the 30 forecasts is assessed using the two measures and the results for each measure are then normalized”) to determine a weighted normalized slope of the best-fit line of the medical parameter associated with the defined time interval (Paragraph 00102:  “The input from the users can optionally be weighted based on: past experience in forecasting whereby the input from entities providing the most accurate input in the past are weighted more heavily”:  best-fit line is based on inputs and thus weighting the normalized slope of best fit line).  Eder is teaching signal analysis method for medical parameters that could specifically be applied to the hemodynamic parameters.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the best-fit calculation of Al Hatib to include the weighting taught by Eder, because it helps allow more accurate results (Paragraph 00102 of Eder).

Regarding claim 21, Al Hatib teaches determining the trend sub-score and the first hemodynamic parameter calculations (Paragraph 0045:  “For example, the differential parameter stroke volume variation (SVV) may be derived based on changes in the parameter stroke volume (SV) as a function of time and/or as a function of sampling frequency” and Paragraph 0066:  “the slope of the systolic phase”:  trend over time or slope is trend data).
Al Hatib fails to teach normalizing the slope of the best-fit line to determine a normalized slope of the best-fit line of the first hemodynamic parameter associated with the defined time interval.
Eder teaches normalizing the slope of the best-fit line to determine a normalized slope of the best-fit line of the medical parameter associated with the defined time interval (Paragraph 0091:  “Trend is defined as the slope of the best-fit least-squares regression of the base period forecast … The error of each of the 30 forecasts is assessed using the two measures and the results for each measure are then normalized”).  Eder is teaching signal analysis method for medical parameters that could specifically be applied to the first hemodynamic parameters.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the best-fit calculation of Al Hatib to include the normalization taught by Eder, because it helps remove error (Paragraph 0091 of Eder).

Regarding claim 22, Al Hatib teaches determining the trend sub-score and first hemodynamic parameter calculations (Paragraph 0045:  “For example, the differential parameter stroke volume variation (SVV) may be derived based on changes in the parameter stroke volume (SV) as a function of time and/or as a function of sampling frequency” and Paragraph 0066:  “the slope of the systolic phase”:  trend over time or slope is trend data). 
Al Hatib fails to teach applying a weighting factor to the normalized slope of the best-fit line to determine a weighted normalized slope of the best-fit line of the medical parameter associated with the defined time interval.
Eder teaches applying a weighting factor to the normalized slope of the best-fit line (Paragraph 0091:  “Trend is defined as the slope of the best-fit least-squares regression of the base period forecast … The error of each of the 30 forecasts is assessed using the two measures and the results for each measure are then normalized”) to determine a weighted normalized slope of the best-fit line of the medical parameter associated with the defined time interval (Paragraph 00102:  “The input from the users can optionally be weighted based on: past experience in forecasting whereby the input from entities providing the most accurate input in the past are weighted more heavily”:  best-fit line is based on inputs and thus weighting the normalized slope of best fit line).  Eder is teaching signal analysis method for medical parameters that could specifically be applied to the hemodynamic parameters.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the best-fit calculation of Al Hatib to include the weighting taught by Eder, because it helps allow more accurate results (Paragraph 00102 of Eder).


Claims 11, 13, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hatib in view of Ifft (US 20180028076 A1).
Regarding claims 11 and 25, Al Hatib teaches wherein the score is predictive of responsiveness of the patient to intravenous delivery of a vasopressor (Paragraph 0080:  “With respect to poor vascular tone or low blood volume, for example, administration of a vasoconstrictor may be recommended”).
Al Hatib fails to teach wherein deriving, by the hemodynamic monitor from the hemodynamic data, second magnitude data and second trend data of one of systemic vascular resistance (SVR) or systemic vascular resistance index (SVRI); 25Docket No.: 9684US02 determining, by the hemodynamic monitor, a second score based on the magnitude data and the trend data of the one of SVR or SVRI; and outputting, by the hemodynamic monitor, a representation of the second score.
Ifft teaches wherein deriving, by the hemodynamic monitor from the hemodynamic data, magnitude data and trend data of one of systemic vascular resistance (SVR) (Paragraph 0054:  “Values and variations for PR 478 and SVR 482 are highlighted in yellow on HPI diagnostic screen 468”:  value is magnitude data and variation is trend data) or systemic vascular resistance index (SVRI); 25Docket No.: 9684US02 
determining, by the hemodynamic monitor, a second score based on the second magnitude data and the second trend data of the one of SVR or SVRI (Paragraph 0052:  “According to the exemplary implementation shown by FIG. 4D, the hypotension risk indicators include MAP 114/414, DIA 477, SVR 482”); and 
outputting, by the hemodynamic monitor, a representation of the second score (Fig. 4D:  element 482 SVR).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameters of Al Hatib to include SVR taught by Ifft, because SVR is an additional risk parameter to help access hypotension (Paragraph 0052 of Ifft).

Regarding claims 13 and 27, Al Hatib teaches wherein the first therapy is intravenous delivery of a vasopressor to the patient (Paragraph 0080:  “With respect to poor vascular tone or low blood volume, for example, administration of a vasoconstrictor may be recommended”)..
Al Hatib fails to teach wherein the first hemodynamic parameter is one of systemic vascular resistance (SVR) or systemic vascular resistance index (SVRI).
Ifft teaches wherein the hemodynamic parameter is one of systemic vascular resistance (SVR) or systemic vascular resistance index (SVRI) (Paragraph 0054:  “Values and variations for PR 478 and SVR 482 are highlighted in yellow on HPI diagnostic screen 468”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameters of Al Hatib to include SVR taught by Ifft, because SVR is an additional risk parameter to help access hypotension (Paragraph 0052 of Ifft).

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hatib and Ifft as applied to claim 11 above, and further in view of Bighamian (WO 2016022989 A2).
Regarding claims 12 and 26, Al Hatib fails to explicitly teach deriving, by the hemodynamic monitor from the hemodynamic data, third magnitude data and third trend data of one of maximal rate of rise of arterial pressure (dP/dtmax), cardiac output (CO), or cardiac index (CI); determining, by the hemodynamic monitor, a second/third score that is predictive of responsiveness of the patient to intravenous delivery of an inotrope based on the third magnitude data and the third trend data of the one of dP/dtmax, CO, or CI; and outputting, by the hemodynamic monitor, a representation of the second/third score.
Ifft teaches deriving, by the hemodynamic monitor from the hemodynamic data, third magnitude data and third trend data of one of maximal rate of rise of arterial pressure (dP/dtmax), cardiac output (CO) (Paragraph 0054:  “values and variations for MAP 414, CO 472, SVV 476, and SV 474 are highlighted in green on HPI diagnostic screen 468”:  value is magnitude data and variation is trend data), or cardiac index (CI); 
determining, by the hemodynamic monitor, a second/third score based on the third magnitude data and the third trend data of the one of dP/dtmax, CO (Paragraph 0052:  “ the numerical values for CO 472 and P(↓BP) 484 shown on main screen 464 of hypotension predictive GUI 130/230/430”), or CI; and 
outputting, by the hemodynamic monitor, a representation of the second/third score (Fig. 4D:  element 472 CO).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameters of Al Hatib to include CO taught by Ifft, because SVR is an additional risk parameter to help access hypotension (Paragraph 0052 of Ifft).
Bighamian teaches a score that is predictive of responsiveness of the patient to intravenous delivery of an inotrope (Paragraph 00108:  “The prediction of hemodynamic responses was also carried out with the averaged model parameters listed in Tables 2 and 3. Although not shown, the predicted BP responses were divergent with large errors. This reassures the importance of the individualization in the prediction of hemodynamic responses to vasopressor-inotropes”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameters of Al Hatib to include predictions based on an inotrope taught by Ifft, because drug dose can also be calculated (Paragraph 0082 of Bighamian).

Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hatib in view of Ifft and Bighamian.
Regarding claims 15 and 29, Al Hatib teaches wherein the first hemodynamic parameter is one of maximal rate of rise of arterial pressure (dP/dtmax) (Paragraph 0072:  “the maximum value of the first order derivative of the pressure waveform”), cardiac output (CO), or cardiac index (CI).
Al Hatib fails to teach wherein the first therapy is intravenous delivery of an inotrope to the patient.
Bighamian teaches wherein the first therapy is intravenous delivery of an inotrope to the patient (Paragraph 00108:  “The prediction of hemodynamic responses was also carried out with the averaged model parameters listed in Tables 2 and 3. Although not shown, the predicted BP responses were divergent with large errors. This reassures the importance of the individualization in the prediction of hemodynamic responses to vasopressor-inotropes”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameters of Al Hatib to include predictions based on an inotrope taught by Ifft, because drug dose can also be calculated (Paragraph 0082 of Bighamian).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791